United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
              IN THE UNITED STATES COURT OF APPEALS         January 28, 2004
                      FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                          No. 03-40031
                        Summary Calendar


                    UNITED STATES OF AMERICA,

                                   Plaintiff-Appellee,

                             versus

                        MOHAMMED GOUJIL,

                                   Defendant-Appellant.

                - - - - - - - - - - - - - - - - -
                        Consolidated with:



                          No. 03-40032
                        Summary Calendar


UNITES STATES OF AMERICA,

                                   Plaintiff-Appellee,

versus

MOHAMMED GOUJIL, also known as Ramiro Munoz,

                                   Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-02-CR-215-1
                      USDC No. C-01-CR-41-1
                       --------------------

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.
                                         No. 03-40031
                                       c/w No. 03-40032
                                             - 2 -

PER CURIAM:*

       Mohammed Goujil appeals the revocation of his supervised

release term imposed in connection with his conviction for passport

fraud. Goujil was sentenced to a term of imprisonment of 24 months

for the violation.              Goujil also appeals his conviction following a

jury trial for assault of a federal employee, for which he received

a   sentence      of    a       term   of   imprisonment    of   36   months,   to   run

consecutive to his sentence imposed for the violation of the terms

of his supervised release.                   Goujil argues that the district court

judge plainly erred in both cases in failing to sua sponte recuse

herself based on judicial bias and prejudice.                         A review of the

record of all proceedings did not raise any type of inference that

would      have   led       a    reasonably     objective    person    to   doubt    the

impartiality of the district court judge.                   See Levitt v. Univ. of

Texas at El Paso, 847 F.2d 221, 226 (5th Cir. 1988); 28 U.S.C. §

455.       There was no indication that any of the district court’s

rulings were the result of a deep seated favoritism or antagonism.

The district court did not plainly err in not recusing itself from

presiding over the proceedings.                 See Liteky v. United States, 510
U.S. 540, 550-55.

       The judgments in both cases are AFFIRMED.




       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.